

	

		II

		109th CONGRESS

		1st Session

		S. 1917

		IN THE SENATE OF THE UNITED STATES

		

			October 25, 2005

			Mr. Hagel introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To require employers to verify the employment eligibility

		  of their employees, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Employment Verification Act of

			 2005.

		2.Requirements for

			 employers to conduct employment eligibility verification

			(a)Requirement to

			 participate in the Employment Eligibility Verification

			 ProgramSubtitle A of title IV of the Illegal Immigration Reform

			 and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is

			 amended—

				(1)in section

			 401(c)(1)—

					(A)by striking ,

			 basic pilot program and inserting Employment Eligibility

			 Verification System; and

					(B)by striking

			 the program and inserting the system, on a continuous and

			 permanent basis,;

					(2)in section 402,

			 by amending subsection (a) to read as follows:

					

						(a)Participation

				in Employment Eligibility Verification Program

							(1)In

				generalBeginning on the date that is 2 years after the date of

				enactment of the Employment Verification Act

				of 2005, any person or other entity that hires any individual for

				employment in the United States shall participate in the Employment Eligibility

				Verification System.

							(2)Phase-in

				periodThe requirement under paragraph (1) shall only

				apply—

								(A)to persons or

				entities that employ more than 5,000 individuals in the United States beginning

				on the later of—

									(i)2

				years after the date of enactment of the Employment Verification Act of 2005;

				or

									(ii)60 days after

				the Secretary of Commerce makes the certification required by section 201(b) of

				such Act;

									(B)to persons or

				entities that employ more than 1,000 individuals in the United States beginning

				on the later of—

									(i)3

				years after the date of enactment of the Employment Verification Act of 2005;

				or

									(ii)60 days after

				the Secretary of Commerce makes the certification required by section 201(b) of

				such Act;

									(C)to persons or

				entities that employ more than 250 individuals in the United States beginning

				on the later of—

									(i)4

				years after the date of enactment of the Employment Verification Act of 2005;

				or

									(ii)60 days after

				the Secretary of Commerce makes the certification required by section 201(b) of

				such Act; and

									(D)to persons or

				entities that employ more than 1 individual in the United States beginning on

				the later of—

									(i)5

				years after the date of enactment of the Employment Verification Act of 2005;

				or

									(ii)60 days after

				the Secretary of Commerce makes the certification required by section 201(b) of

				such Act.

									(3)Voluntary

				participation authorizedNothing in this subsection shall be

				construed to prevent a person or other entity that is not subject to the

				requirement under paragraph (1) from voluntarily participating in the

				Employment Eligibility Verification System.

							(4)Effect of

				participationA person or entity participating in the Employment

				Eligibility Verification System under this section shall be deemed to be in

				compliance with section 274A(b) of the Immigration and Nationality Act (8

				U.S.C. 1324a(b)).

							(5)Protection from

				unauthorized disclosure by employerEach employer participating

				in the Employment Eligibility Verification System shall—

								(A)notify employees

				and prospective employees of the use of the System and that the System may be

				used for immigration enforcement purposes; and

								(B)restrict access

				to the System and protect from unauthorized disclosure the information entered

				into or obtained from the System.

								;

				and

				(3)in section

			 403(a), by striking (a) and all that follows through

			 agrees to conform and inserting the following:

					

						(a)Employment

				Eligibility Verification SystemA person or other entity that

				elects to participate in the Employment Eligibility Verification System shall

				agree to

				conform

						.

				(b)CertificationThe

			 Secretary of Commerce, in consultation with the Secretary of Homeland Security,

			 the Secretary of Labor, the Commissioner of Social Security, and the Special

			 Counsel for Immigration-Related Unfair Employment Practices of the Department

			 of Justice, shall review the impact of the Employment Eligibility Verification

			 System established under subtitle A of title IV of the Illegal Immigration

			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) on each

			 class of employers listed in section 402(a)(2) of such Act, as amended by

			 subsection (a), and, when appropriate, shall certify, for each such class, that

			 the System—

				(1)does not result

			 in increased discrimination or cause reasonable employers to conclude that

			 employees of certain races or ethnicities are more likely to have difficulties

			 when offered employment due to the operation of the system; and

				(2)does not

			 interfere with or delay the hiring process for employers or cause a waiting

			 period longer than 5 days before a new hire can be confirmed as eligible to

			 work.

				(c)Protection from

			 discriminationTitle IV of the Illegal Immigration Reform and

			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), as amended by

			 subsection (a), shall be implemented in such a manner to prevent discrimination

			 based on national origin or citizenship status under section 274B of the

			 Immigration and Nationality Act (8 U.S.C. 1324b).

			(d)Confidentiality

				(1)Access to

			 databaseNo officer or

			 employee of any agency or department of the United States, other than

			 individuals responsible for the enforcement of immigration laws or for the

			 evaluation of the employment verification program at the Social Security

			 Administration, the Department of Homeland Security, and the Department of

			 Labor, may have access to any information contained in the Employment

			 Eligibility Verification System.

				(2)Protection from

			 unauthorized disclosureInformation in the Employment Eligibility

			 Verification System shall be adequately protected against unauthorized

			 disclosure for other purposes, as provided in regulations established by the

			 Commissioner of Social Security, in consultation with the Secretary of Homeland

			 Security and the Secretary of Labor.

				(e)Improvements to

			 database integrity

				(1)In

			 generalThe Commissioner of

			 Social Security shall identify the sources of false, incorrect, or expired

			 Social Security numbers and take steps to eliminate such numbers from the

			 Social Security system.

				(2)ReportNot later than 6 months after the date of

			 enactment of this Act, the Commissioner of Social Security shall submit a

			 report to Congress that describes—

					(A)the sources of false, incorrect, or expired

			 Social Security numbers;

					(B)the steps taken by the Social Security

			 Administration to identify and eliminate the numbers described in paragraph

			 (1); and

					(C)how the Social Security Administration

			 plans to complete the removal of the numbers described in paragraph (1) from

			 the Social Security system within 1 year after the date on which the report is

			 submitted.

					(f)Electronic

			 filingAny employer

			 participating in the Employment Eligibility Verification System may complete

			 and allow for new hires to complete employment verification documents

			 electronically.

			(g)Integration and

			 accuracy of employment eligibility verification system

				(1)IntegrationNot

			 later than the first effective date of any mandatory participation in the

			 Employment Eligibility Verification System (referred to in this subsection as

			 the System), the Secretary of Homeland Security shall fully

			 integrate all databases and data systems that are used in the System and

			 provide the Social Security Administration with current and immediate access to

			 information in the System.

				(2)Maintaining

			 accuracy and integrity

					(A)Policies and

			 procedures

						(i)EstablishmentThe

			 Secretary of Homeland Security shall establish rules, guidelines, policies, and

			 operating and auditing procedures for collecting, removing, adding, and

			 updating data maintained in the System to ensure the accuracy and integrity of

			 the data.

						(ii)TrainingThe

			 Secretary shall develop and implement training on the rules, guidelines,

			 policies, and procedures established under clause (i) for all personnel

			 authorized to access information maintained in the System.

						(B)Data

			 maintenance proceduresThe Commissioner of Social Security shall

			 establish rules, guidelines, policies, and operating and auditing procedures

			 for collecting, removing, updating, and adding data to the System to ensure the

			 accuracy and integrity of the data and to limit access to the data to

			 authorized personnel.

					(C)EnumerationThe

			 Secretary of Homeland Security, in consultation with the Secretary of State and

			 the Commissioner of Social Security, shall establish such rules, guidelines,

			 policies, and operating and auditing procedures for collecting, updating, and

			 adding information to the System to ensure the issuance of Social Security

			 numbers to all noncitizens authorized to work in the United States not later

			 than 10 days after lawful admission to the United States or approval of a

			 change of nonimmigrant status by the Secretary of Homeland Security.

					(D)RequirementsThe

			 rules, guidelines, policies, and procedures established under this subsection

			 shall—

						(i)incorporate a

			 simple and timely method for—

							(I)correcting errors

			 regarding immigration status, work authorization, or any other relevant data in

			 a timely and effective manner;

							(II)determining

			 which Government official provided the data to ascertain the accuracy of such

			 data; and

							(III)clarify

			 information known to lead to errors regarding immigration status, work

			 authorization, or misidentification;

							(ii)include

			 procedures for individuals to—

							(I)examine their

			 personal record for errors;

							(II)seek expedited

			 corrections of data contained in the System; and

							(III)appeal

			 decisions concerning data contained in the System;

							(iii)strictly limit

			 the agency personnel authorized to input data into the System; and

						(iv)identify classes

			 of prejudicial information requiring authorization of supervisory personnel

			 before entry into the System.

						(E)Centralizing

			 and streamlining correction process

						(i)In

			 generalThe Secretary of Homeland Security shall establish a

			 clearinghouse bureau to centralize and streamline the process through which

			 members of the public can seek to correct erroneous or inaccurate information

			 contained in the System that is related to immigration status or otherwise

			 impedes the issuance of a Social Security number.

						(ii)Time

			 schedulesThe process described in clause (i) shall include

			 specific time schedules for reviewing data correction requests, rendering

			 decisions on such requests, and implementing appropriate correcting action in a

			 timely manner.

						(h)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as may be necessary to—

				(1)carry out the

			 Employment Eligibility Verification System throughout the United States;

			 and

				(2)sufficiently

			 increase the number of Federal employees dedicated to completing secondary

			 verifications for the Employment Eligibility Verification System to comply with

			 the timeframes established under this section and the amendments made by this

			 section.

				3.Reduction in

			 documents that establish identity and employment authorization

			(a)In

			 generalSection 274A(b)(1) of the Immigration and Nationality Act (8 U.S.C.

			 1324a(b)(1)) is amended—

				(1)in subparagraph

			 (B)—

					(A)in clause (i), by

			 adding or at the end; and

					(B)in clause

			 (ii)(III), by inserting is machine readable and before

			 contains; and

					(2)by amending

			 subparagraph (C) to read as follows:

					

						(C)Documents

				evidencing employment authorizationA document that may be

				presented to establish employment authorization under this section is—

							(i)a

				Social Security card that complies with section 511(a); or

							(ii)a machine

				readable, tamper resistant card issued by the United States that explicitly

				authorizes employment in the United

				States.

							.

				(b)Effective

			 dateThe amendments made by this section shall take effect on the

			 date that is 2 years after the date of enactment of this Act.

			4.Penalties for

			 unauthorized employment and false claims of citizenshipSection 274A of the

			 Immigration and Nationality Act (8

			 U.S.C. 1324a) is amended—

			(1)in subsection

			 (b)(2)—

				(A)by striking

			 The individual and inserting the following:

					

						(A)In

				generalThe individual

						;

				and

				(B)by adding at the

			 end the following:

					

						(B)PenaltiesAny

				individual who falsely represents that the individual is a citizen for purposes

				of obtaining employment shall, for each such violation, be subject to a fine of

				not more than $5,000 and a term of imprisonment not to exceed 3

				years.

						;

				(2)in subsection

			 (e)—

				(A)in paragraph

			 (4)(A)—

					(i)in

			 clause (i), by striking $250 and not more than $2,000 and

			 inserting $500 and not more than $4,000;

					(ii)in

			 clause (ii), by striking $2,000 and not more than $5,000 and

			 inserting $4,000 and not more than $10,000; and

					(iii)in clause

			 (iii), by striking $3,000 and not more than $10,000 and

			 inserting $6,000 and not more than $20,000; and

					(B)in paragraph (5),

			 by striking $100 and not more than $1,000 and inserting

			 $200 and not more than $2,000; and

				(3)in subsection

			 (f), by striking $3,000 and inserting

			 $6,000.

			5.New criminal

			 penalties for misuse of social security account numbers

			(a)In

			 generalSection 208(a) of the Social Security Act (42 U.S.C. 408(a)) is

			 amended—

				(1)in paragraph (7),

			 by adding after subparagraph (C) the following:

					

						(D)with intent to

				deceive, discloses, sells, or transfers his own social security account number,

				assigned to him by the Commissioner of Social Security (in the exercise of the

				Commissioner’s authority under section 205(c)(2) to establish and maintain

				records), to any person;

				or

						;

				(2)in paragraph (8),

			 by adding or at the end; and

				(3)by inserting after

			 paragraph (8) the following:

					

						(9)without lawful

				authority, offers, for a fee, to acquire for any individual, or to assist in

				acquiring for any individual, an additional social security account number or a

				number that purports to be a social security account number; or

						(10)being an officer or employee of any

				executive, legislative, or judicial agency or instrumentality of the Federal

				Government or of a State or political subdivision thereof (or a person acting

				as an agent of such an agency or instrumentality), willfully acts or fails to

				act so as to cause a violation of section 205(c)(2)(C)(xi); or

						(11)being an officer

				or employee of any executive, legislative, or judicial agency or

				instrumentality of the Federal Government or of a State or political

				subdivision thereof (or a person acting as an agent of such an agency or

				instrumentality) in possession of any individual’s social security account

				number (or an officer or employee thereof or a person acting as an agent

				thereof), willfully acts or fails to act so as to cause a violation of clause

				(vi)(II), (x), (xi), (xii), (xiii), or (xiv) of section 205(c)(2)(C); or

						(12)being a trustee

				appointed in a case under title 11, United States Code (or an officer or

				employee thereof or a person acting as an agent thereof), willfully acts or

				fails to act so as to cause a violation of clause (x), (xi), or (xiv) of

				section

				205(c)(2)(C);

						.

				(b)Effective

			 datesParagraphs (7)(D), (9), (10), (11), and (12) of section

			 208(a) of the Social Security Act, as

			 added by subsection (a)(2), shall apply with respect to each violation

			 occurring after the date of enactment of this Act.

			

